Opinion by
Mr. Chief Justice Moore.
Century Casualty Company, hereinafter referred to as the plaintiff, recovered judgment in the trial court against Kensair Corporation, who will be referred to as defendant,. for the .sum of $4,860.23 ■ which was the amount expended by plaintiff under an insurance policy issued by it to the owner of a.Beechcraft E-35 aircraft.
The claim of the plaintiff was based upon the assertion that the damage to the airplane was caused by the negligence of one Dennis R. Swaney, a flight instructor and qualified pilot employed by the defendant, and that plaintiff was subrogated to the rights of the insured to recover for the damage to the airplane.
As grounds for reversal of the judgment it is argued that: (1) There was no competent evidence to establish the allegation of the complaint -that, “plaintiff was subrogated to- the owner’s claim in the amount it expended of $4,860.23”; and (2) that the trial court erred in refusing to rule as a matter of law that A1 Taft (owner of the aircraft and the insured.under the policy issued by the plaintiff) “had assumed the risk of the damage to his plane,” at the time he turned it over to Swaney to • be flown by him.
 We have read the record and have listened to oral arguments of counsel. We find each of the above grounds for reversal to be without merit.
The judgment is affirmed.
Mr. Justice McWilliams, Mr. Justice Hodges and Mr. Justice Kelley concur.